United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2392
                       ___________________________

                       Janie Livingston; Teressa Barnes

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

  Progressive Eldercare Service- Cleveland Inc., doing business as Greenhouse
                           Cottages of Southern Hills

                      lllllllllllllllllllllDefendant - Appellee
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                         Submitted: January 14, 2022
                           Filed: January 24, 2022
                                [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       In this employment action, Janie Livingston and Teresa Barnes appeal the
district court’s1 orders compelling arbitration and denying their motion for “leave to
file out of time” their objections to confirmation of the arbitrator’s decision. After
careful review of the record and the parties’ arguments on appeal we find no basis for
reversal. See Sommerfeld v. Adesta, LLC, 2 F.4th 758, 761 (8th Cir. 2021) (grant of
motion to compel arbitration is reviewed de novo); see also Albright ex rel. Doe v.
Mountain Home Sch. Dist., 926 F.3d 942, 951-52 (8th Cir. 2019) (denial of motions
for extension of time and for leave to file out of time are reviewed for abuse of
discretion). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Lee P. Rudofsky, United States District Judge for the Eastern
District of Arkansas.

                                         -2-